Exhibit 10.12

TRADEMARK LICENSE AGREEMENT

THIS TRADEMARK LICENSE AGREEMENT (“License Agreement”) is effective as of the
1st day of June, 2018 (the “Effective Date”), by and between: Covia Holdings
Corporation, a Delaware Corporation, having a business address at 258 Elm
Street, New Canaan, CT 06840 (hereinafter “Licensor”); and SCR-Sibelco N.V., a
corporation of Belgium, having a business address at Plantin Moretuslei 1A
Antwerp Belgium B-2018 (hereinafter “Licensee”).

WHEREAS, Licensor claims ownership of the marks listed in the attached Schedule
A for use in connection with industrial minerals (hereinafter “Said Marks”), and
is the owner of the trademark applications and trademark registrations listed in
the attached Schedule A for Said Marks; and

WHEREAS, Licensee desires to use Said Marks in connection with industrial
minerals; and

WHEREAS, Licensor is willing to grant a perpetual, royalty-free, non-exclusive
license to Licensee to use Said marks in connection with industrial minerals;

NOW, THEREFORE, in consideration of the mutual promises set forth herein, and
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the parties agree as follows:

1. GRANT OF LICENSE

Licensor grants to Licensee and its Affiliates a worldwide, excluding North
America and Mexico, royalty-free, nonexclusive license to use Said Marks
(including but not limited to the DUSTSHIELD and DST marks) in connection with
the industrial minerals and services identified with each of Said Marks in the
attached Schedule A, and Licensee accepts the license subject to the terms and
conditions set forth in this License Agreement. For the purpose of this License
Agreement, an “Affiliate” of a party means an individual, corporation,
partnership, joint venture, limited liability company, unincorporated
organization, trust, association, or other entity (“Person”) that directly or
indirectly, through one or more intermediaries, controls, is controlled by, or
is under common control with, the party. The term “control” means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of a Person, whether through the
ownership of voting securities, by contract, or otherwise/ownership,
beneficially or of record, of more than 50 percent (50%) of the voting
securities of a Person.

Licensor further grants to Licensee and its Affiliates a royalty-free,
nonexclusive license to use the DUSTSHIELD and DST marks in connection with the
industrial minerals and services identified with each of the DUSTSHIELD and DST
marks in the attached Schedule A in North America and Mexico, and Licensee
accepts the license subject to the terms and conditions set forth in this
License Agreement.

For the avoidance of doubt, the royalty-free, nonexclusive license granted in
this Section 1 includes, but is not limited to, the trademark applications and
trademark registrations listed in

 

1



--------------------------------------------------------------------------------

the attached Schedule A for Said Marks and any new trademark applications and
trademark registrations filed and registered for Said Marks in the future for
use in in connection with the industrial minerals and services identified with
Said Marks in the attached Schedule A.

2. SUBLICENSING AND ASSIGNMENT

The royalty-free, non-exclusive license to use Said Marks conferred to Licensee
and its Affiliates in Section 1 above is not assignable or otherwise
transferrable, whether voluntarily, involuntarily, by operation of law, or
otherwise (other than exhaustion or the first sale doctrines or other similar
rights conferred on third parties), by Licensee to any third parties (other than
Licensee’s Affiliates), and does not include the right to sublicense Said Marks
to any third parties (other than Licensee’s Affiliates) without the consent of
Licensor, which consent Licensor shall not unreasonably withhold, condition, or
delay. For purposes of this License Agreement, an assignment shall include:
(i) the sale or transfer of substantially all of the assets of Licensee;
(ii) the sale or transfer of a majority or controlling interest in Licensee; or
(iii) the statutory merger or consolidation of Licensee into another entity.

3. RIGHTS RETAINED BY LICENSOR

Licensor retains all rights not expressly conferred to Licensee and its
Affiliates in this License Agreement including, but not limited to, the right to
grant non-exclusive licenses to third parties. Without limiting the foregoing,
all rights granted to Licensee under this License Agreement are subject to
Licensor’s and its Affiliates’ reserved right to use Said Marks in their
respective businesses, including in connection with the manufacture, promotion,
advertising, distribution, and sale of products or services similar to or
competitive with the industrial materials and services of Licensee and its
Affiliates, anywhere in the world.

4. OWNERSHIP

Licensee acknowledges the ownership of Said Marks in Licensor and agrees that
Licensee will do nothing inconsistent with such ownership. Licensee further
agrees that use of Said Marks by such Licensee and its affiliates and
subsidiaries shall inure to the benefit of and be on behalf of Licensor. If
Licensee acquires any rights in the Licensed Mark, by operation of law or
otherwise, Licensee hereby irrevocably assigns such rights to Licensor without
further action by any of the parties. Licensee agrees that nothing in this
License Agreement shall give Licensee any right, title or interest in Said Marks
other than the right to use Said Marks in accordance with the terms of this
License Agreement. Licensee agrees that Licensee will not attack the title of
Licensor to Said Marks and/or the validity of Said marks and/or the applications
or registrations thereof.

5. FURTHER ASSURANCES

Each party shall, at any time and from time to time on and after the Effective
Date, upon request by the other party and without further consideration, take or
cause to be taken such actions and execute, acknowledge and deliver, or cause to
be executed, acknowledged and delivered, such instruments and documents as may
be required to better effectuate the spirit and purpose of this License
Agreement, including but not limited to signing any necessary documents to
record the license of any currently owned or newly filed trademark application
and/or registration for Said Marks, within the limits of Section 1 above, with
appropriate government authorities, as may be necessary.

 

2



--------------------------------------------------------------------------------

6. QUALITY STANDARDS

Licensee agrees that the nature and quality of all goods and/or services
rendered by Licensee in connection with Said Marks and all related advertising,
promotional and other related uses of the Said Marks by Licensee shall conform
to such reasonable standards as may be set by Licensor. Licensee acknowledges
and is familiar with the high standards, quality, style, and image of Licensor
and Licensor’s products and services, and Licensee shall, at all times, conduct
its business and use Said Marks in a manner consistent with these standards,
quality, style, and image.

7. QUALITY MAINTENANCE

Licensee agrees to cooperate with Licensor in its obligation under Section 6.
Licensee shall comply with all applicable laws and regulations and obtain all
appropriate government approvals pertaining to the sale, distribution and
advertising of goods and services covered by Said Marks. Licensee shall
promptly, upon Licensor’s request, provide Licensor with details of any
complaints it has received relating to the goods and services of Licensee
covered by Said Marks together with reports on the manner in which such
complaints are being, or have been, dealt with and shall comply with any
reasonable directions given by Licensor in respect thereof.

8. FORM OF USE

Licensee agrees to use Said Marks only in the form and manner and with
appropriate legends and notices as prescribed from time to time by Licensor
including that Said Marks are registered marks owned by Licensor.

9. INFRINGEMENT PROCEEDINGS

Licensee agrees to notify Licensor in writing of any unauthorized use of Said
Marks by others as it comes to Licensee’s attention. Licensor, in its sole
discretion, shall have the first right, but not obligation, to bring
infringement and/or unfair competition proceedings involving Said Marks and
recover any damages that may be rewarded. In the event Licensor brings an
infringement and/or unfair competition proceedings involving Said Marks,
Licensor may, for such purposes, request Licensee to join any such action or
otherwise assist Licensor with such action, provided that all reasonable and
documented costs and fees associated therewith shall be borne by Licensor.

However, in the event that Licensor does not take action with respect to the
unauthorized use of Said Marks within one hundred twenty (120) days of receiving
notice of such unauthorized use, then Licensee, in its sole discretion, shall
have the right to bring infringement and/or unfair competition proceedings
involving Said Marks and recover any damages that may be rewarded.

 

3



--------------------------------------------------------------------------------

10. DISCLAIMER OF REPRESENTATIONS AND WARRANTIES.

Nothing in this Agreement constitutes any representation or warranty by Licensor
that: (i) any of Said Marks is valid; (ii) any of Said Marks (if subject to a
pending application) shall proceed to grant or, if granted, shall be valid; or
(iii) the exercise by Licensee of rights granted under this License Agreement
will not infringe the rights of any third party.

11. INDEMNIFICATION

Licensee shall indemnify, defend, and hold harmless Licensor and its Affiliates,
officers, directors, employees, agents, successors, and assigns from and against
all losses, damages, liabilities, deficiencies, claims, actions, judgments,
settlements, interest, awards, penalties, fines, costs, or expenses of whatever
kind, including reasonable attorneys’ fees and the cost of enforcing any right
to indemnification hereunder and the cost of pursuing any insurance providers
arising out of, in connection with, or relating to any actual or alleged:
(a) breach by Licensee of any representation, warranty, covenant, or obligation
under this License Agreement; or (b) Licensee’s exercise of its rights granted
under this Agreement, including any product liability claim or infringement,
dilution, or other violation of any intellectual property rights relating to the
manufacture, promotion, advertising, distribution or sale of the of the goods
and services of Licensee covered by Said Marks.

12. TERM AND TERMINATION

The license conferred to Licensee by this License Agreement is perpetual unless
terminated in accordance with this Section. Licensor may terminate this License
Agreement immediately on written notice to Licensee if: (i) Licensee breaches
this License Agreement and (if such breach is curable) fails to cure such breach
within ninety (90) days of being notified in writing to do so; provided,
however, the parties agree that such ninety (90) day period shall be extended by
an additional period of not less than thirty (30) days if Licensee is taking
bona fide action to cure the breach at the end of such ninety (90) day period;
(ii) Licensee (a) becomes insolvent or admits its inability to pay its debts
generally as they become due; (b) becomes subject, voluntarily or involuntarily,
to any proceeding under any domestic or foreign bankruptcy or insolvency law,
which is not fully stayed within seven (7) business days or is not dismissed or
vacated within forty-five (45) days after filing; (iii) is dissolved or
liquidated or takes any corporate action for such purpose; (iv) makes a general
assignment for the benefit of creditors; or (v) has a receiver, trustee,
custodian, or similar agent appointed by order of any court of competent
jurisdiction to take charge of or sell any material portion of its property or
business. Upon the termination of this Agreement, Licensee shall cease all uses
of Said Marks; provided, however, that Licensee shall have the right to dispose
of all stocks of goods packaged, marked or otherwise branded with Said Marks in
its possession and in the course of manufacture or production as of the date of
termination for a period of one hundred twenty (120) days after the date of
termination (or such longer period as the parties may agree, acting reasonably
and in good faith, taking into account the quantity of such stocks of goods), in
accordance with the terms and conditions of this Agreement.

 

4



--------------------------------------------------------------------------------

13. SURVIVING RIGHTS

The rights and obligations of the parties set forth in this Section 13 and
Section 4, Section 10, Section 11, Section 12, Section 15, Section 16, and any
right, obligation, or required performance of the parties in this License
Agreement, which, by its express terms or nature and context is intended to
survive termination or expiration of this License Agreement, will survive any
such termination.

14. MAINTENANCE OF TRADEMARKS

Licensor shall be solely responsible for filing and prosecuting trademark
applications and maintaining trademark registrations for Said Marks and making
all decisions related thereto in its sole discretion. If Licensor decides to not
renew or otherwise maintain a trademark registration of Said Marks in any
country, within the limits of Section 1 above, Licensor will provide reasonable
notice to Licensee to allow Licensee to file the renewal or other maintenance
action of such trademark registration, and wherein Licensee can, in its sole
discretion, file said renewal and pay the renewal fee to maintain such trademark
registration at Licensee’s expense. And, if Licensee exercises such right of
renewal, Licensor shall promptly take the necessary steps and execute the
necessary documents to assign all rights, title and interest in and to such
trademark registration to Licensee.

15. GOVERNING LAW; SUBMISSION TO JURISDICTION.

This License Agreement is governed by and construed in accordance with the
internal Laws of the State of Ohio without giving effect to any choice or
conflict of law provision or rule (whether of the State of Ohio or any other
jurisdiction) that would cause the application of laws of any other. Any legal
suit, action, or proceeding arising out of this License Agreement will be
instituted exclusively in the federal courts of the United States or the courts
of the State of Ohio in each case located in the city of Cleveland and County of
Cuyahoga, and each party irrevocably submits to the exclusive jurisdiction of
such courts in any such suit, action, or proceeding. Service of process,
summons, notice, or other document by mail to such party’s address set forth
herein will be effective service of process for any suit, action, or other
proceeding brought in any such court.

16. MISCELLANEOUS

The rights and obligations set forth in this License Agreement shall apply to
any and all successors and permitted assigns of the Parties hereto. This License
Agreement may only be amended, modified, or supplemented by an agreement in
writing signed by each party hereto. No waiver by either party of any of the
provisions hereof will be effective unless explicitly set forth in writing and
signed by the waiving party. Except as otherwise set forth in this License
Agreement, no failure to exercise, or delay in exercising, any rights, remedy,
power, or privilege arising from this License Agreement will operate or be
construed as a waiver thereof; nor will any single or partial exercise of any
right, remedy, power, or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power, or
privilege. If any term or provision of this License Agreement is invalid,
illegal, or unenforceable in any jurisdiction, such invalidity, illegality, or
unenforceability will not affect any other term or provision of this License
Agreement or invalidate or render

 

5



--------------------------------------------------------------------------------

unenforceable such term or provision in any other jurisdiction. Upon a
determination that any term or other provision is invalid, illegal, or
unenforceable, the parties hereto shall negotiate in good faith to modify this
License Agreement so as to effect the original intent of the parties as closely
as possible in a mutually acceptable manner in order that the transactions
contemplated hereby be consummated as originally contemplated to the fullest
extent permitted under applicable law. Licensee acknowledges that a breach by
Licensee of this License Agreement may cause Licensor irreparable harm, for
which an award of damages would not be adequate compensation and agrees that, in
the event of such a breach or threatened breach, Licensor will be entitled to
equitable relief, including in the form of a restraining order, orders for
preliminary or permanent injunction, specific performance, and any other relief
that may be available from any court, and Licensee hereby waives any requirement
for the securing or posting of any bond or the showing of actual monetary
damages in connection with such relief. These remedies will not be deemed to be
exclusive but are be in addition to all other remedies available under this
License Agreement at law or in equity, subject to any express exclusions or
limitations in this License Agreement to the contrary.

[Signature page follows]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this License Agreement as
of the Effective Date.

 

COVIA HOLDINGS CORPORATION      SCR-SIBELCO NV By:  

/s/ Campbell Jones

     By:  

/s/ Kurt Decat

Name:   Campbell Jones      Name:   Kurt Decat Title:   Executive Vice President
and Chief Operating Officer      Title:   Member Executive Committee        By:
 

/s/ Laurence Boens

       Name:   Laurence Boens        Title:   Member Executive Committee